In a matrimonial action, defendant wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Nassau County (Murphy, J.), entered January 25, 1984, as awarded plaintiff husband a divorce on the ground of cruel and inhuman treatment and determined that defendant had not contributed to the increase in the value of plaintiffs separate property during the course of the marriage.
Judgment affirmed, insofar as appealed from, with costs.
Plaintiff was properly awarded a divorce on the ground of cruel and inhuman treatment (see, Pfeil v Pfeil, 100 AD2d 725; Stauble v Stauble, 72 AD2d 581). Furthermore, there is no basis for disturbing Special Term’s determination with respect to the equitable distribution of property. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.